Conviction for bigamy; punishment, three years in the penitentiary. *Page 471 
The facts upon which the State relied to make out its case were established without any contradiction or controversy as to such facts. The State proved that appellant married Ludy Anderson in Plainview, Texas, September 7, 1925; also that on August 6, 1919, he had married Earle Stewart in Crosby county, and that she was living and not divorced at the time of his marriage to Miss Anderson. If we correctly understand the record, the only affirmative defense interposed was that there was some testimony suggesting that appellant had been married once or twice before he married Miss Stewart and that possibly he was not divorced from either of said two other women.
It but encumbers the record to cite authorities on the proposition that the mere statement of grounds in a bill of exceptions does not amount to any showing or certificate of the trial court that such objections are in fact true; and such bill brings before the appellate court nothing for review. Mr. Branch in Sec. 209 of his Annotated P. C., cites many cases supporting this announcement, and many more appear in subsequent opinions of this court. Bills of exception Nos. 2 and 3 are of the kind referred to just above. Many of the objections therein stated, if certified to be supported by facts by the trial court, would have required that such objections be sustained. Bill of exceptions No. 1 is qualified at length by the court below, and under the qualification presents no error.
Bill No. 4 sets out that appellant offered in evidence a certified copy of a marriage license issued in Harris county in February 1919, to S. A. Jones and Freda Treppke, which showed thereon that same was executed by a justice of the peace of Harris county by marrying said parties. This bill is qualified at length by the court below who says that at the same time he offered this certificate, appellant also offered in evidence another certified copy of another marriage license issued in Dallas county in July 1916, to South A. Jones and Ester A. Davis, duly executed by H. B. Day on July 3, 1916, by marrying said parties. The court certifies that both licenses were offered at the same time, and the same objection made as to both, which was sustained. The objection is not set out. It would thus appear that appellant was offering two marriage licenses on the theory that same would affect the validity of his marriage to Earle Stewart by suggesting that he had theretofore been married, — to Ester Davis in Dallas in 1916 and to Freda Treppke in Houston in 1919. As to such a defense, the burden of proof was upon the appellant. Underhill on Criminal Evidence, *Page 472 
Secs. 50-51; Paul v. State, 7 Texas Crim. App. 594; Coy v. State, 75 Tex.Crim. Rep.; Burgess v. State, 88 Tex. Crim. 146; 225 S.W. Rep. 182; Art. 46 P. C. The question also arises as to the legitimate effect of these two marriage licenses thus offered. We have held that without identification of the accused by other testimony, as one of the parties referred to in the marriage license, such license or certified copy thereof would be insufficient to show him to have been theretofore married. Goad v. State, 51 Tex.Crim. Rep.; Rogers v. State, 83 Tex.Crim. Rep.; Patterson v. State, 17 Texas Crim. App. 113. It was in testimony that in 1913 appellant was fourteen years old.
We must look at the question raised by this bill of exceptions in the same light in which the issue presented itself to the court below at the time these two marriage licenses were offered. In other words, the court was confronted with the offered proof of two marriage licenses, one dated in 1916 and one dated in 1919, and both offered and supposed to be referring to the same party, viz: the accused, as one of the contracting parties. In the absence of any statement in the bill as to the purpose for which said testimony was offered, our supposition would be that its purpose was to show that appellant was already twice married at the time he married Earle Stewart, and hence his marriage to her was illegal. In our opinion an objection that such testimony was irrelevant would be good in the absence of some testimony identifying appellant as one of the parties to such licenses. The probability of irrelevance would be more striking when it appeared that in 1913 the appellant was fourteen years old and in 1919 but twenty. The trial court may also have had in view the character of the affidavit that was filed by appellant in an attempted compliance with Art. 3726 Revised Civil Statutes of Texas, which makes an affidavit the necessary predicate to introduce in evidence all certified copies of recorded instruments when the originals can not be produced. The affidavit filed by appellant in this case nowhere affirms that he is a party to either of said licenses, or that such licenses, or either of them, had been issued to him, but merely states that he is the defendant herein, and that he has filed in this cause two certified copies of marriage licenses, one on the 13th of February, 1926, and one on the 4th day of February, 1927, and that he can not procure the originals. Neither in said affidavit, nor by any other proof, was appellant identified as the man referred to in either of said licenses. He did not take the witness stand. He appears to have made no effort to bring *Page 473 
either of the two women mentioned in said licenses to testify. He contented himself with introducing his mother and sister. The mother said she knew Earle Stewart whom appellant married in 1919. She further testified that appellant left her home in Crosby county sometime in December, 1918, or in January, 1919, and came back in June of said year, and married Earle Stewart in August. She said sometime after this marriage she saw a letter written to S. A. Jones from some one who signed her name Esther or Eva or something like that, wanting money or a divorce. Her best recollection was the letter came from Houston. She said that some months later another letter came signed as was the first. Appellant's sister testified that in 1920 she saw and read a letter which was addressed to S. A. Jones, which she believed was signed Freda, and was from Houston, in which it was stated that if the party addressed did not send the writer some money she was going to sue him for a divorce and alimony. She said that appellant burned this letter in her presence. She testified that she later saw another letter which had in it a "waivery," and that she saw in the letter what looked like "Freda Jones vs. S. A. Jones." She said she saw appellant sign this but did not know what became of it. In our opinion this testimony presents no substantial support of appellant's defensive theory, if any and falls far short of being sufficient to raise a reasonable doubt in the minds of the jury as to the validity of his marriage to Earle Stewart. If appellant was legally married to Ester Davis at the time he was seventeen, this would render his marriage to Freda Treppke invalid. It might be mentioned that the State introduced the stepfather of appellant who testified that the latter was at home in Crosby county, Texas, during the early part of 1919 and left there for a while and worked on some ranch near Texline, and while there he wrote letters home. We do not believe the bill under discussion manifests reversible error.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.